The opinion of the court was delivered by
HortoN, C. J. :
On November 1, 1885, one George A. Kirkland executed and delivered to Martha Barnitz his promissory note for $1,500, and to secure the payment of the note he executed and delivered at the same time his mortgage deed upon the following-described real estate, to wit: The northeast quarter of section 12, township 10 south, of range 12, in *463Shawnee county. On the same date, Kirkland executed and delivered to Martha Barnitz 10 interest coupon notes for $60 each, payable at intervals of six months from the date of their execution, which notes wrnre secured by the same mortgage as the principal note. All of the coupon notes were paid except the one falling due November 1, 1890. The principal note and the last-mentioned coupon note not being paid, on January 21, 1893, this action was brought to recover upon the notes and for the foreclosure of the mortgage. Previous to the institution of this action the property was conveyed to various parties, and John L. Beverly was the owner of the equity of redemption of tire property at the time of the commencement of this action. The principal note sued upon in this action provides that—
‘ ‘ It is expressly declared and agreed that this note and the coupons hereto attached are made and executed under and are to be construed by the laws of the state of Kansas in every particular.”
It was stipulated in the mortgage as follows :
‘ ‘ But whether the legal holder or holders of this mortgage elect to pay such taxes, assessments or insurance premiums, or not, it is distinctly understood that the legal holder or holders hereof may immediately cause this mortgage to be foreclosed, and shall be entitled to immediate possession of the premises and the rents, issues and profits thereof ; and the said party of the first part, for said consideration, does hereby expressly waive an appraisement of said real estate.”
On July 7, 1893, judgment was rendered in this action for the sum of $2,077.94, and for the foreclosure of the mortgage. Appraisement was waived in the mortgage, and the judgment provided for six months’ stay. On January 9, 1894, an order of sale was issued, and on February 12, 1894, the property *464was sold to Martha Barnitz for $2,000, being less than the mortgage debt or judgment. On February 16, 1894, the order of sale haying been duly returned by the sheriff, a motion was filed for the confirmation of the sale, and on February 26, 1894, the sale was confirmed by the court, and the sheriff ordered to execute a deed of the premises to the purchaser. At the time of the hearing of the motion for the confirmation of the sale, John L. Beverly appeared, and showed to the court that he was the owner of the equity in the premises, and in the possession thereof by tenant, and asked the court to order the sheriff to execute to the purchaser a certificate under § 1, chapter 109, Laws of 1893. This request was denied. The court ruled that chapter 109 of the Laws of 1893, relating to the sale and redemption of real estate, is unconstitutional, so far as it is intended to apply to mortgages previously executed and delivered, and that the defendant is not entitled to any right of redemption under the statute, for the reason that the mortgage foreclosed in this action was executed and delivered prior to the enactment of said law. From the order and judgment of the court directing the sheriff to execute a deed to the premises to Martha Barnitz, John L. Beverly appeals to this court. The only question for the court to determine is whether, under the admitted facts, the court below should have ordered the sheriff to execute to the purchaser of the premises a deed or a certificate of purchase.
The judgment will be affirmed under the authority of Watkins v. Glenn, ante, p. 417. In that case it was ruled that —
“Any subsequent law of the state which so affects the remedy as substantially to impair and lessen the value of the contract is forbidden by article 1, § 10 *465of the constitution of the United States, which ordains that ‘ no state shall .' . . pass any . .. . law impairing the obligation of contracts.’ Chapter 109, Laws of 1893, concerning the sale and redemption of real estate, has no retroactive operation, and therefore does not apply to mortgage contracts existing at and before its passage. If the legislature intended the act to apply to such contracts, it violated article 1, § 10 of the constitution of the United States.”
Judgment affirmed.
JOHNSTON, J., concurring.
AlleN, J., dissenting.